Citation Nr: 1409398	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  03-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a toenail excision.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In January 2014, the Veteran was notified of the opportunity to testify at a hearing before the undersigned VLJ.  To date he has not responded; thus the Board will decide the claim based on the record.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's ingrown toenails and onychomycosis are not related to service, to include a toenail excision.


CONCLUSIONS OF LAW

Residuals of a toenail excision were not incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in February 2005 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's decision of service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA and private treatment records, and lay statements have been obtained.  The Veteran was provided with a VA examination in June 2012 and an addendum in October 2013.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the claims file and contains clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran contends that his currently diagnosed ingrown toenails of the bilateral great toes and onychomycosis of multiple toenails on both feet all result from the excision of an ingrown toenail in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

STRs show an in-service diagnosis of a dislocated left great toenail in July 1983.  Post-service treatment records first show diagnoses of onychomycosis in March 2005 and ingrown toenails in June 2006.  The Veteran has not contended that his symptoms have been recurrent since service.

The Veteran had a VA examination in June 2012; the diagnosis was onychomycosis of multiple toenails and ingrown toenails of the bilateral great toes.  Although in his June 2012 the examiner provided an unclear assessment as to whether the disability was related to or had its onset in service, in an October 2013 addendum, he clarified his impression and opined that the condition was less likely than not incurred in or caused by an in-service injury or event, explaining that there was no medical evidence to indicate that there was any residual of the left great toenail dislocation after 1983.  He reasoned that the nail dislocation of the left great toe was an acute event and would not be expected to lead to the current bilateral ingrown great toenails and onychomycosis of multiple toes on both feet.  The Board finds the October 2013 medical opinion is probative and is supported by sufficient rationale.  

The Veteran maintains that the condition is related to an in-service toenail excision.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, here causation of onychomycosis and ingrown toenails fall outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 , 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to describe his symptoms and their onset, his statements regarding the etiology of the condition of limited probative value because this determination involves a complex medical question.  Id.  Because the preponderance of the evidence is against the claim, service connection must be denied.


ORDER

Service connection for ingrown toenails and onychomycosis is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


